LEMONS, Judge,
dissenting.
As the majority fairly recites, substantial evidence supports McLean’s convictions for capital murder and robbery. The victim’s murder was committed in a particularly vicious manner. The evidence supports the jury’s finding that McLean and others repeatedly dropped a heavy concrete splash block from a nearby drain spout onto the victim’s head, chest and other parts of his body. The victim’s jugular vein was cut, and he sustained a single stab wound to his chest. The majority reverses McLean’s convictions for capital murder and robbery because a supplemental jury instruction was allegedly improperly given. For the reasons stated below, I respectfully dissent.
After the jury was instructed, it retired for deliberation. During deliberation, the jury returned with two written questions: “May we have a legal definition of intent?” and “Is the word intent collective?” McLean objected to any further communications with the jury on the grounds that “it unduly emphasizes a portion of the evidence and it invades the deliberations of the jury; and ... [he] further objected] to any attempt of the Court to clarify whether the intent can be collective by offering a concert of action instruction.” McLean also argued that “[t]he defense does not want such an instruction. It is prejudicial to the defendant for such an instruction to be granted when the defense will have no opportunity to argue the meaning of that instruction and how it applies.” Finally, McLean argued, “[b]asically, it violates the defense due process right to present its defense to have that instruction granted at this late hour when the prosecution could have had that instruction offered earlier.” McLean stated, “[w]e would also request a mere presence instruction if a concert of action instruction were given.” The trial judge did not answer the first question. The trial judge asked the jury to explain what it meant by the second question.
The jury restated its question as follows: “Once the intent is spoken by one member of a group and the act is performed, does the intent to commit the act apply to all? What is the *603law concerning this?” The following instruction was given to the jury over McLean’s objection:
If you find that there is a concert of action with the resulting crime one of its incidental, probable consequences, then whether such crime was originally contemplated or not, all who participate in any way in bringing it about are equally answerable and bound by the acts of every other person connected with the consummation of the resulting crime.
McLean’s question presented on appeal is stated generally: “Whether the trial court erred by instructing the jury on concert of action, over defendant’s objection, in response to the jury’s questions about intent during the middle of their deliberations?” Only those arguments presented in the petition for appeal and granted by this Court will be considered on appeal. Rule 5A:12(c); see Cruz v. Commonwealth, 12 Va.App. 661, 664 n. 1, 406 S.E.2d 406, 407 n. 1 (1991). “In order to be considered on appeal, an objection must be timely made and the grounds stated with specificity.” Marlowe v. Commonwealth, 2 Va.App. 619, 621, 347 S.E.2d 167, 168 (1986). “To be timely, an objection must be made when the occasion arises — at the time the evidence is offered or the statement made.” Id. at 621, 347 S.E.2d at 168. Matters raised on appeal that were not raised at trial are defaulted. Rule 5A:18.
A review of the record reveals that McLean objected for the following reasons:
1. “[W]e further object to any attempt of the court to clarify whether intent can be collective by offering a concert of action instruction. The defense does not want such an instruction.”
2. “It is prejudicial to the defendant for such an instruction to be granted when the defense will have no opportunity to argue the meaning of that instruction and how it applies.”
3. “Basically, it violates the defense due process right to present its defense to have that instruction granted at *604this late hour when the prosecution could have had that instruction offered earlier”
4. “We would also request a mere presence at the scene is not enough instruction if a concert of action instruction were given.”
5. We think that would inject a new issue in this case that we won’t have an opportunity to argue to the jury.”
6. ‘We think it would be prejudicial to the defendant and we think only the defendant would have a right to ask for the instruction at this point and not the Commonwealth____”
7. “[T]he instruction the Commonwealth had offered, we submit is unclear and improper.”
I.
Each of these objections shall be considered seriatim:
1. “[W]e further object to any attempt of the court to clarify whether intent can be collective by offering a concert of action instruction. The defense does not want such an instruction.”
No basis for this “objection” is stated; McLean simply said he did not want it to be given. This “objection” does not meet the requirement of specificity required to preserve an issue for appeal. Rule 5A:18.
2. “It is prejudicial to the defendant for such an instruction to be granted when the defense will have no opportunity to argue the méaning of that instruction and how it applies.”
Rule 3A:16 provides in part that in “all cases the court shall instruct the jury before arguments of counsel to the jury.” Additionally, “it is proper for a trial court to fully and completely respond to a jury’s inquiry concerning its duties.” Marlowe, 2 Va.App. at 625, 347 S.E.2d at 171. Assuming without deciding that the concert of action instruction was new material and not clarification of previously given instructions, McLean never requested opportunity to argue the matter *605before the jury. It may have been either a tactical decision or an oversight by McLean’s counsel, but in either event, McLean cannot complain about his inability to argue based upon the new instruction because he failed to request an opportunity to do so. Rule 5A:18.
In Blevins v. Commonwealth, 209 Va. 622, 166 S.E.2d 325 (1969), the trial court gave a supplemental instruction during jury deliberations. Among other observations made by the Supreme Court when it upheld the trial judge’s decision, the Court said, “As a result of the amendment, counsel for defendant moved for a mistrial, which was not granted. He did not ask for an opportunity to make additional argument to the jury.” Id. at 628, 166 S.E.2d at 329.
Had McLean asked permission to argue the matter before the jury, the request may have been granted, but the Commonwealth would have been granted an opportunity to address the jury as well. As a tactical decision, McLean may not have asked to address the jury because he did not want to afford the Commonwealth another opportunity to present its case to the jury. McLean cannot allege error where he has not presented the issue to the trial judge and may not have wanted the opportunity at trial that he vigorously asserts on appeal. “This Court has said the primary function of Rule 5A:18 is to alert the trial judge to possible error so that the judge may consider the issue intelligently and take any corrective actions necessary to avoid unnecessary appeals, reversals and mistrials.” Neal v. Commonwealth, 15 Va.App. 416, 422, 425 S.E.2d 521, 525. “The purpose of Rule 5A:18 is to provide the trial court with the opportunity to remedy any error so that an appeal is not necessary.” Knight v. Commonwealth, 18 Va.App. 207, 216, 443 S.E.2d 165, 170 (1994).
3. “Basically, it violates the defense due process right to present its defense to have that instruction granted at this late hour when the prosecution could have had that instruction offered earlier.”
A conclusory allegation of a due process violation, absent some specific claim, does not preserve any issue for appeal. *606McLean complains the instruction was “granted at this late hour when the prosecution could have had that instruction offered earlier.” As previously stated, however, a trial court has an obligation to respond fully and completely to a proper inquiry by the jury even if the inquiry is made during deliberations. See Marlowe, 2 Va.App. at 625, 347 S.E.2d at 171. McLean’s argument that the instruction was granted at a “late hour” is, therefore, without merit.
4. “We would also request a mere presence at the scene is not enough instruction if a concert of action instruction were given.”
McLean’s counsel made this statement during argument over whether the concert of action instruction would be given to the jury. Although counsel indicated that “we would ... request” an instruction concerning “mere presence at the scene,” when the trial judge made his decision to give the concert of action instruction, no further request and no tender of an instruction were made.
Even if McLean had tendered such an instruction, the trial judge would have been justified in rejecting the instruction based upon the evidence in the case. The Commonwealth’s evidence was that the defendant was an active participant in the crime; the defendant contended he was not present. Neither theory of the case supported a “mere presence” instruction. When the evidence does not support an instruction, it is not error for the court to refuse to grant it. See Satcher v. Commonwealth, 244 Va. 220, 256-57, 421 S.E.2d 821, 843 (1992).
5. ‘We think that would inject a new issue in this case that we won’t have an opportunity to argue to the jury.”
The majority cites United States v. Fontenot, 14 F.3d 1364, 1368 (9th Cir.1994): “if a supplemental jury instruction given in response to a jury’s question introduces a new theory to the case, the parties should be given an opportunity to argue the new theory.” The majority ignores the failure of McLean’s counsel to request an opportunity to argue to the jury. In Fontenot, counsel similarly “contend[ed] that his counsel *607should have been permitted to make further argument to the jury after its question was answered.” Id. at 1368. However, recognizing that “no request for leave to reopen the argument was made,” the Ninth Circuit declined to consider the issue on appeal, stating, “[w]e have no ruling to review.” Id. As previously stated, assuming without deciding that a new issue was contained in the supplemental instruction on concert of action, the record contains no reference to any request by counsel to argue to the jury after the court gave the supplemental instruction.
6. “We think it would be prejudicial to the defendant and we think only the defendant would have a right to ask for the instruction at this point and not the Commonwealth____”
Virginia law does not support McLean’s position. A trial court may provide supplemental instructions to a jury over a defendant’s objection. Blevins, 209 Va. at 628, 166 S.E.2d at 330. In fact, “[i]t is proper for a trial court to fully and completely respond to a jury’s inquiry concerning its duties.” Marlowe, 2 Va.App. at 625, 347 S.E.2d at 171. The trial court must “give a direct and correct response to an inquiry by the jury and its failure to do so is ground for reversal.” Shepperson v. Commonwealth, 19 Va.App. 586, 591, 454 S.E.2d 5, 8 (1995).
7. “[T]he instruction the Commonwealth had offered, we submit is unclear and improper.”
Nothing in this assertion preserves an issue for appeal. Rule 5A:18. McLean did not inform the trial judge in what manner the instruction was unclear, and his mere assertion that it was improper adds nothing specific for the court to consider.
McLean maintained that, for the reasons stated in the objections listed above, it would be “prejudicial” to the defense to give the concert of action instruction. Before giving the concert of action instruction to the jury, the trial judge asked, “Tell me in what particulars you think that is an improper instruction.” Incorporating all of the above-referenced objec*608tions, McLean’s counsel replied, “We have already indicated, Judge, why we think it would be improper.” Thereafter the following colloquy ensued:
THE COURT: But insofar as if there is to be an answer to that question, is that not a proper legal answer to the question notwithstanding the prejudice?
DEFENSE COUNSEL: That you include in there if—
THE COURT: If there is concert of action.
DEFENSE COUNSEL: I think it would be better if you find there was concert of action.
THE COURT: Well, that’s okay I think.
PROSECUTOR: That’s fine, Judge.
THE COURT: All right. Bring them out Mr. Sheriff.
DEFENSE COUNSEL: We would agree that that language is the definition, but we are opposed to you giving that at all.
THE COURT: I understand and I note your exception for the record.
Thereafter, the trial judge gave the instruction McLean conceded was a “proper legal answer to the question.”
On appeal, McLean contends for the first time that the concert of action instruction was out of context, misleading and incomplete; that intent was not defined; that the instruction failed to emphasize that the intent had to exist before or during the violence; and that the trial court violated Rule 3A:16(a). McLean failed to object to the trial judge’s decision not to answer the first question raised by the jury (“May we have a legal definition of intent?”). These arguments are not properly before us on appeal. See Able v. Commonwealth, 16 Va.App. 542, 550, 431 S.E.2d 337, 342 (1993) (where defendant failed to raise objection regarding “confusing nature” of jury instruction at trial, he is barred from raising issue on appeal).
II.
The majority opinion advances the following reasons for reversal of McLean’s convictions:
*6091. The jury was seeking a legal definition of intent, and the trial judge failed to provide it.
2. The trial judge “injected the issue of ‘concert of action’ ” into the case, “and the jury made no inquiry about that concept.”
3. The trial judge’s response to the jury’s second question was “incomplete and nonresponsive to the jury’s inquiry.”
4. The trial judge’s failure to answer the first question combined with the giving of the instruction on “concert of action,” at the request of the Commonwealth, may have misled the jury as to the law of the case.
Each of these shall be considered seriatim:
1. The jury was seeking a legal definition of intent, and the trial judge failed to provide it.
When the trial judge stated that he would not answer the jury’s question, “May we have a legal definition of intent?,” McLean’s counsel raised no objection to the failure to respond. In fact, McLean objected to any response. This issue was not before the trial court and is not even presented to us in McLean’s appeal.
An alleged error will not be considered a basis for reversal where counsel fails to make a contemporaneous objection. Rule 5A:18.
2. The trial judge “injected the issue of ‘concert of action’ ” into the case, “and the jury made no inquiry about that concept.”
The majority states that in responding to the questions asked by the jury during its deliberations, the trial court introduced a new theory to the case. The majority states that because the jury made no inquiry about the concept of “concert of action,” “the trial judge erred by answering the jury in a manner that was incomplete and nonresponsive to the jury’s inquiry.” I respectfully disagree. The jury asked, “Is the word intent collective?” Upon further inquiry from the court, the jury asked, “Once the intent is spoken by one member of a *610group and the act is performed, does the intent to commit the act apply to all? What is the law concerning this?” The trial judge, the prosecutor, and McLean all believed the question implicated the concept of “concert of action.” McLean agreed that it was a proper response; he objected for other reasons stated above.
3. The trial judge’s response to the jury’s second question was “incomplete and nonresponsive to the jury’s inquiry.”
The objections made by McLean at trial had nothing to do with whether the court’s response was incomplete or nonresponsive. In fact, McLean agreed that the instruction was a correct statement of the law; he objected on other grounds, stated earlier in this dissenting opinion.
4. The trial judge’s failure to answer the first question, combined with the giving of the instruction on “concert of action,” at the request of the Commonwealth, may have misled the jury as to the law of the case.
The majority states that the trial court’s failure to respond to the jury’s first inquiry about the legal definition of intent, and the subsequent “giving of an instruction on ‘concert of action,’ may have caused the jury to believe that the question of intent ... was not as germane to their inquiry as was the principle of ‘concert of action,’ which the trial court injected at the request of the Commonwealth.” Again, McLean never raised an objection that the jury could be misled about the law of the case because the court answered only their second question. See Able, 16 Va.App. at 550, 431 S.E.2d at 342.
The majority decides this case on grounds that have been raised for the first time on appeal. These issues are not properly before us. For the foregoing reasons, I would affirm the convictions.